TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00316-CV




                                    In re Sandra Gonzalez




                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                           MEMORANDUM OPINION


               Relator has filed a petition for writ of mandamus challenging the trial court’s

March 7, 2019 order voiding its dismissal of a prior order and a motion for emergency relief

seeking to stay the underlying proceedings in the trial court. However, relator has filed a

“Motion to Vacate Order Voiding Dismissal” in the trial court, upon which the trial court has not

yet ruled. See In re Coppola, 535 S.W.3d 506, 510 (Tex. 2017) (noting that right to mandamus

relief generally requires predicate request for action by respondent and respondent’s erroneous

refusal to act); In re Perritt, 992 S.W.2d 444 (Tex. 1999) (explaining that predicate-request

requirement has been relaxed on rare occasions when circumstances confirmed that “the request

would have been futile and the refusal little more than a formality” (quoting Terrazas v. Ramirez,

829 S.W2d 712, 723 (Tex. 1991)); see also Tex. R. Civ. P. 329b(f) (providing that trial court

may “sign an order declaring a previous judgment or order to be void because signed after the

court’s plenary power had expired” after its plenary power has expired).         Relator has not

demonstrated that these circumstances present one of the “rare occasions” when this Court
should relax the predicate-request requirement. Accordingly, we deny the petition for writ of

mandamus and the motion for emergency relief. See Tex. R. App. P. 52.8(a); id. R. 52.10.



                                             __________________________________________
                                             Melissa Goodwin, Justice

Before Justices Goodwin, Baker, and Triana

Filed: June 11, 2019




                                                2